DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation
This application is a continuation of U.S. application number 16/421,133(filed on 05/23/2019).  See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710136278.5, filed on 03/09/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
The following is a Non-Final Office Action.
Claims 1-20 are cancelled. Claims 21-40 are newly added. Claims 21-40 considered in this Office Action. Claims 21-40 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 27-34 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 27 recites the limitation “the feature dimension contribution representation value” in line 1-2 of claim 27. However, there is insufficient antecedent basis for this limitation in Claim 27. See MPEP 2173.05(e). This limitation was not previously recited in claim 27. The phrase “feature dimension contribution representation value” was previously recited in claim 26 (which claim 27 depends on) as part of a Markush Group for one of the ways for determining contribution representation values of the risk feature information.  As such, claim 26 does not require the feature dimension contribution representation value, and merely lists it as an alternative limitation. See MPEP 2173.05(h). Thus, claim 27 is rejected as being indefinite.
Claim 31 recites the limitation “the feature anomaly representation value” in line 1-2 of claim 31. However, there is insufficient antecedent basis for this limitation in Claim 31. See MPEP 2173.05(e). This limitation was not previously recited in claim 31. The phrase “feature dimension contribution representation value” was previously recited in claim 26 (which claim 27 depends on, and where claim 31 depends on) as part of a Markush Group for one of the ways for determining contribution representation values of the risk feature information.  As such, claim 26 does not require the feature anomaly representation value, and merely lists it as an alternative limitation. See MPEP 2173.05(h). Thus, claim 31 is rejected as being indefinite. 
Claim 32 recites the limitation “the category determination contribution representation value” in line 1-2 of claim 32. However, there is insufficient antecedent basis for this limitation in Claim 32. See MPEP 2173.05(e). This limitation was not previously recited in claim 32. The phrase “feature dimension contribution representation value” was previously recited in claim 26 (which claim 27 depends on, and where claim 32 depends on) as part of a Markush Group for one of the ways for determining contribution representation values of the risk feature information.  As such, claim 26 does not require the feature dimension contribution representation value, and merely lists it as an alternative limitation. See MPEP 2173.05(h). Thus, claim 32 is rejected as being indefinite.
Claims 28-37 depend from one of claims 27 and fail to cure the deficiency noted above, and are therefore rejected based on dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 21-34), the system (claims 35-39) and the non-transitory computer readable medium (claim 40) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in human mind including an observation, evaluation, judgement, opinion, which falls into the “mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, as well as fundamental economic principles or practices (i.e., mitigating risk) which falls into “Certain Methods of Organizing human activities”.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 35, are: A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations comprising: identifying a plurality of pieces of feature information associated with an event; identifying a classifier that has been obtained by performing machine learning training based on sample feature information of sample events; determining a classification determination result of the event based on the classifier and the plurality of pieces of feature information; determining specific representation values of the plurality of pieces of feature information; identifying, based on the specific representation values of the plurality of pieces of feature information, one or more pieces of evidence information related to the classification determination result; and generating case closing information for the event based on the classification determination result and the one or more pieces of evidence information.  Claims 1 and 40 recite substantially the same limitation as claim 35 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed a computer-implemented system, one or more computers, one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations, and training machine learning model to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification paragraph [0157], “These computer program instructions can be provided for a general-purpose computer, a dedicated computer, an embedded processor, or a processor of another programmable data processing device to generate a machine, so that the instructions executed by the computer or the processor of the another programmable data processing device generate an apparatus for implementing a specific function in one or more procedures in the flowcharts and/or in one or more blocks in the block diagrams”) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a computer-implemented system, one or more computers, one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations, and machine learning model to implement the abstract idea.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (Applicant’s Specification paragraph [0157], “These computer program instructions can be provided for a general-purpose computer, a dedicated computer, an embedded processor, or a processor of another programmable data processing device to generate a machine, so that the instructions executed by the computer or the processor of the another programmable data processing device generate an apparatus for implementing a specific function in one or more procedures in the flowcharts and/or in one or more blocks in the block diagrams”) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of certain method of organizing human activity and a mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 24, 26-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Kern (US 2014/0156340 A1, hereinafter “Kern”) in view of Rui Yan (US 2011/0173116 A1, hereinafter “Yan”).
Claim 21/35/40
Kern teaches:
A computer-implemented method comprising(Fig. 1, par. [0015]-[0022], and claim 8 describe method, system comprising computers, non-transitory computer readable medium comprising logic, the logic, when executed by a processor, where logic is set of instruction): identifying a plurality of pieces of feature information associated with an event (par. [0041] and fig. 4 at step 402 when risk analysis module 18 receives risk assessment 28 from computer 12. Risk analysis module 18 identifies risks 29 in risk assessment 28 for further analysis at step 403);
determining a classification determination result of the event based on the classifier and the plurality of pieces of feature information(par. [0041] at step 404, risk analysis module 18 receives the risk category associated with risk 29. Risk analysis module 18 may store risk 29 and the associated risk category to use during the analysis); 
determining specific representation values of the plurality of pieces of feature information([0043] At step 412, risk analysis module 18 calculates a word count for each word in each risk category. The word count represents the number of times the word appears in each risk category. For example, in row 218, it is shown that "ability" appears in the high risk category four times, in the moderate risk category four times, and in the low risk category four times. Therefore, the word counts for "ability" may be four in the high risk category, four in the moderate risk category, and five in the low risk category);
 identifying, based on the specific representation values of the plurality of pieces of feature information, one or more pieces of evidence information related to the classification determination result(fig. 4 step 416 and [0044] Risk analysis module 18 calculates the risk score in step 416 for each risk 29. [0045] At step 418, risk analysis module 18 generates a distribution for each of the risk categories. For example, risk 29 has been categorized as a high risk. Risk analysis module 18 determines the risk score of risk 29 and generates a distribution that identifies the risk score of risk 29 in the high risk category. Therefore, risk analysis module 18 can compare risk 29 to similarly categorized risks);
While Kern teaches risk analysis module 18 receives the risk category associated with risk 29. Risk analysis module 18 may store risk 29 and the associated risk category to use during the analysis, Kern does not explicitly teach the following, however Yan teaches: 
identifying a classifier that has been obtained by performing machine learning training based on sample feature information of sample events (par. [0049] The received data (e.g., historical loan performance data), including payment history, default, fraud, foreclosure, and repurchase, etc., may be linked to the loan application data such that the loan data are tagged with an outcome label or indicator. In one embodiment, the good or non-fraudulent population is tagged with one label and the bad or fraudulent population is tagged with another. The purpose of this tagging is to provide a systematic training method to group the training loans due to their internal risk characteristics and implement the same judgment on the new loans without knowing their labels a priori); 
 and generating case closing information for the event based on the classification determination result and the one or more pieces of evidence information (par. [0088] at a block 348, the system 100 may use the combined model with the input features to generate the combined score. Moving to a block 350, the system 100 may optionally generate a report providing combined score and associated risk indicators. [0089] FIG. 4 is an example report that is generated by the risk detection and assessment system 100 using a combined model 112. As shown, the example report includes a combined score 402 and a plurality of risk indicators 404, 406, 408, 410, and 412. In this example, the risk indicators are grouped by category.  besides generating a combined risk score 402, the risk detection and assessment system 100 may also output these risk indicators to alert the end users as to the individual risk factors or components that contributed to the combined risk score)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Kern with Yan to include identifying a classifier that has been obtained by performing machine learning training based on sample feature information of sample events and generating case closing information for the event based on the classification determination result and the one or more pieces of evidence information, because it will provide advantages that include improved detection and assessment of risks in financial transactions such as mortgage transactions (Yan [0007]).

Claim 22
While Kern teaches risk analysis module 18 receives the risk category associated with risk 29. Risk analysis module 18 may store risk 29 and the associated risk category to use during the analysis, Kern does not explicitly teach the following, however Yan teaches: 
The method according to claim 21, wherein the classification determination result of the event specifies whether the event is a case or a non-case([0042] for example, parts of the fraud detection model 111 may be generated based on supervised training or data analysis that is based on data including historical transactions that have been identified as fraudulent or non-fraudulent).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Kern with Yan to include the classification determination result of the event specifies whether the event is a case or a non-case, because it will provide advantages that include improved detection and assessment of risks in financial transactions such as mortgage transactions (Yan [0007]).

Claim 24/36
Kern teaches:
The method according to claim 21, wherein determining the specific representation values of the plurality of pieces of feature information comprises: determining contribution representation values of the plurality of pieces of feature information (Fig. 2 illustrates contribution representation values of the plurality of pieces of feature information); 
and identifying the one or more pieces of evidence information related to the classification determination result based on the contribution representation values and the plurality of pieces of feature information corresponding to the contribution representation values ([0024] Risks 29 represent the various risks identified in risk assessments 28. Risks 29 may be identified according to a numerical identifier, a description, an inherent risk rating, any other suitable information, or any suitable combination of the proceeding. Risks 29 may be described using a combination of structured data (e.g., fields with drop-down menus) and unstructured data (e.g., free-form text). For example, risks 29 include a plurality of words and attributes that describe the risk being identified. Each risk 29 has an associated risk category. A user using computer 12 may indicate the risk category to associate with risk 29. The risk category may include any suitable category that indicates a ranking of the risk. For example, the risk category may include a high risk category and a not-high risk category).

Claim 26/38
Kern teaches:
The method according to claim 24, wherein determining the contribution representation values of the plurality of pieces of feature information comprises, for each feature information of the plurality of pieces of feature information: determining at least one of the following specific representation values of the feature information: an evidence importance representation value, a category determination contribution representation value, a feature dimension contribution representation value, or a feature anomaly representation value; and determining the contribution representation values of the feature information based on the specific representation values(fig. 2 illustrates a table of a feature dimension contribution representation value for each feature information of the plurality of pieces of feature information).

Claim 27/39
Kern teaches:
The method according to claim 26, wherein the feature dimension contribution representation value of the feature information of the event is determined based on: determining a plurality of sets that correspond to a feature corresponding to the feature information (fig. 2 illustrates a plurality of sets that correspond to a feature corresponding to the feature information i.e. column words); 
determining a set in the plurality of sets that comprises the feature information(fig. 2 illustrates a plurality of sets that correspond to a feature corresponding to the feature information, wherein ability (a set) in the plurality of sets (words) that comprises the feature information (“ability” is extracted from feature information as illustrated in fig. 4)); 
and determining the feature dimension contribution representation value of the feature information based on a density of sample events within a specified category that corresponds to the set that includes the feature information, wherein any feature information corresponding to the feature belongs to at least one of the plurality of sets ([0024]  risks 29 include a plurality of words and attributes that describe the risk being identified. Each risk 29 has an associated risk category. A user using computer 12 may indicate the risk category to associate with risk 29. The risk category may include any suitable category that indicates a ranking of the risk. For example, the risk category may include a high risk category and a not-high risk category. The not-high risk category may be further divided into a low risk category and a moderate risk category. [0025] Word counts 30 generally refer to the quantization of text used to describe risks 29. Risk analysis module 18 quantifies text from risks 29 for additional analysis. For example, risk analysis module 18 may determine how many times a word appears in the various risk categories, and will assign a score based on that determination.).

Claim 28
Kern teaches:
The method according to claim 27, wherein the feature is a numerical variable, ([0024] Risks 29 represent the various risks identified in risk assessments 28. Risks 29 may be identified according to a numerical identifier, a description, an inherent risk rating, any other suitable information, or any suitable combination of the proceeding. Risks 29 may be described using a combination of structured data (e.g., fields with drop-down menus) and unstructured data (e.g., free-form text). For example, risks 29 include a plurality of words and attributes that describe the risk being identified. Further fig. 4 illustrates in step 406 feature and 408 set)); 
While Kern teaches [0024] Risks 29 represent the various risks identified in risk assessments 28. Risks 29 may be identified according to a numerical identifier, a description, an inherent risk rating, any other suitable information, or any suitable combination of the proceeding. Risks 29 may be described using a combination of structured data (e.g., fields with drop-down menus) and unstructured data, it does not explicitly teach the following, however Yan teaches:
and wherein the set is a numerical interval ([0049] The received data (e.g., historical loan performance data), including payment history, default, fraud, foreclosure, and repurchase, etc., may be linked to the loan application data such that the loan data are tagged with an outcome label or indicator. The good or non-fraudulent population is tagged with one label and the bad or fraudulent population is tagged with another. [0085] A number of suitable metrics may be used to evaluate the predictive ability of the combined model 112. Receiver Operating Characteristic (ROC) curve demonstrates how many bad loans are detected by the model under a certain review volume by showing the adaptive boundary (interval) change using different score thresholds. This metric is independent of the intrinsic fraud (or bad) rate in the data and thus is a good metric to compare across differing data sets.  [0088] more than one combined model may be created, and each combined model may select a different mix of scores from the individual models. The selected scores and potentially other input data (e.g., a loan balance amount) may also be processed, i.e., combined and/or mathematically manipulated into input features that will serve as input to the combined model that is in use. At a block 348, the system 100 may use the combined model with the input features to generate the combined score).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Kern with Yan to include the set is a numerical interval, because it will provide advantages that include improved detection and assessment of risks in financial transactions such as mortgage transactions (Yan [0007]).

Claim 29
Kern teaches:
The method according to claim 27, wherein the feature is a non-numerical variable, and wherein the set is a non-numerical variable value set ([0024] Risks 29 represent the various risks identified in risk assessments 28. Risks 29 may be identified according to a numerical identifier, a description, an inherent risk rating, any other suitable information, or any suitable combination of the proceeding. Risks 29 may be described using a combination of structured data (e.g., fields with drop-down menus) and unstructured data (e.g., free-form text). For example, risks 29 include a plurality of words and attributes that describe the risk being identified. Further fig. 4 illustrates in step 406 feature is a non-numerical variable and 408 the set is a non-numerical variable value set); 

Claim 30
Yan teaches:
The method according to claim 27, wherein the classifier performs classification by using a plurality of decision trees, and wherein at least some nodes on the plurality of decision trees include a feature corresponding to the feature information ([0118] The high-risk rules models 572 may include expert systems, decision trees, and/or classification models. The high-risk rules models 572 may include rules or trees that identify particular data patterns that are indicative of fraud. The high-risk rules models 572 are used to generate scores and/or risk indicators); 

Claims 31
The method according to claim 30, wherein the feature anomaly representation value of the feature information of the event is determined based on: determining a decision path corresponding to the classification determination result on the plurality of decision trees; and determining the feature anomaly representation value of the feature information of the event based on a status of determining sample events within a specified category on a specific node included on the decision path, wherein the specific node includes the feature corresponding to the feature information(Examiner notes the limitations “the feature anomaly representation value” was previously recited in claim 26 (which claim 27 depends on) as part of a Markush Group for one of the ways for determining contribution representation values of the risk feature information.  As such, claims 31 does not require “the feature anomaly representation value” and merely lists it as alternative limitations. See MPEP 2173.05(h). Furthermore, in accordance to MPEP 211.04(II), claims 31recites contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, claim 31 rejected for similar reasons as their parent claim).

Claims 32
The method according to claim 30, wherein the category determination contribution representation value of the feature information of the event is determined based on: determining a decision path corresponding to the classification determination result on the plurality of decision trees; and determining the category determination contribution representation value of the feature information of the event based on density change information of sample events within a specified category that are before and after a specific node included on the decision path, wherein the specific node includes the feature corresponding to the feature information(Examiner notes the limitations “the category determination contribution representation value” was previously recited in claim 26 (which claim 27 depends on) as part of a Markush Group for one of the ways for determining contribution representation values of the risk feature information.  As such, claims 32 does not require “the category determination contribution representation value”, and merely lists it as alternative limitations. See MPEP 2173.05(h). Furthermore, in accordance to MPEP 211.04(II), claims 32 recites contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, claim 32 rejected for similar reasons as their parent claims).

Claims 33
The method according to claim 32, wherein determining the category determination contribution representation value of the feature information of the event based ondensity change information comprises: identifying a set of virtual sample events; and determining the category determination contribution representation value of the feature information of the event based on density change information of sample events and the set of virtual sample events within the specified category that are before and after the specific node included on the decision path(Examiner notes the limitations “the category determination contribution representation value” was previously recited in claim 26 (which claim 27 depends on) as part of a Markush Group for one of the ways for determining contribution representation values of the risk feature information.  As such, claim 33 does not require “the category determination contribution representation value”, and merely lists it as alternative limitations. See MPEP 2173.05(h). Furthermore, in accordance to MPEP 211.04(II), claim 33 recites contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, claim 33 rejected for similar reasons as their parent claims).

Claims 34
The method according to claim 33, wherein identifying the set of virtual sample events comprises: identifying a set of virtual sample events based on a prior probability distribution assumed for the sample events of the specified category(Examiner notes Claim 34 depends on claim 33, where the limitations “the category determination contribution representation value” was previously recited in claim 26 (which claim 27 depends on) as part of a Markush Group for one of the ways for determining contribution representation values of the risk feature information.  As such, claim 33 does not require “the category determination contribution representation value”, and merely lists it as alternative limitations. See MPEP 2173.05(h). Furthermore, in accordance to MPEP 211.04(II), claim 33 recites contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, claim 34 rejected for similar reasons as their parent claims).

Claims 23, 25, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Kern (US 2014/0156340 A1, hereinafter “Kern”) in view of Rui Yan (US 2011/0173116 A1, hereinafter “Yan”) in view of Zhou.
Claim 23
While Kern teaches a probability score is calculated for each word to generate a plurality of probability scores associated with the risk, and a risk score is calculated for each risk and is based on the plurality of probability scores associated with the risk. A distribution is generated that identifies the high risk category and the not-high risk category, and the distribution identifies the risk score in the associated risk category. It is determined whether the risk associated with the risk score is an outlier for the associated risk category, Kern does not explicitly teach the following, however Zhaou teaches:
The method according to claim 21, wherein before generating the case closing information for the event, the method further comprises: identifying a confidence level of the classification determination result([0043] determine a risk score 124 for each of the individual suspicious events and combinations of events 112 based of the confidence 118 of the associated effective SAR yield 114.); 
and determining that the confidence level of the classification determination result is not less than a specified threshold([0042]  the confidence 18 is a confidence interval, having a low bound and an upper bound, in which the narrower the interval the higher the confidence in the effective SAR yield. [0053] the confidence is defined as a confidence interval having a lower bound and an upper bound. The lower bound is representative of the minimum of the confidence interval and the upper bound is representative of the maximum of the confidence interval).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Kern with Yan to include  identifying a confidence level of the classification determination result and determining that the confidence level of the classification determination result is not less than a specified threshold, because it will provide advantages that include continuous tuning of the risk score associated with a suspicious event or event combinations to insure current accurate investigation prioritization based on the risk score (Zhou [0007]).

Claim 25/37
Kern teaches:
and using the one or more pieces of evidence information as the one or more pieces of evidence information related to the classification determination result ([0024] each risk 29 has an associated risk category. A user using computer 12 may indicate the risk category to associate with risk 29. The risk category may include any suitable category that indicates a ranking of the risk. For example, the risk category may include a high-risk category and a not-high risk category. The not-high risk category may be further divided into a low risk category and a moderate risk category).
While Kern teaches each risk 29 has an associated risk category. A user using computer 12 may indicate the risk category to associate with risk 29. The risk category may include any suitable category that indicates a ranking of the risk. For example, the risk category may include a high-risk category and a not-high risk category. The not-high risk category may be further divided into a low risk category and a moderate risk category, Kern does not explicitly teach the following, however Zhaou teaches:
The method according to claim 24, wherein identifying the one or more pieces of evidence information related to the classification determination result comprises: identifying a ranking result by ranking the plurality of pieces of feature information based on the contribution representation values of the plurality of pieces of feature information ([0070] At Event 616, the events and/or event combinations are rank ordered based on their respect quantitative final risk score.  Ranking ordering of the events and event combinations allows for management to better assess the impact of risk score changes, the need to add or eliminate event combinations, trends in risk scoring and the like); 
identifying, based on the ranking result, one or more pieces of evidence information corresponding to one or more pieces of feature information that each have a ranking result that satisfies a particular criterion ([0070] At Event 616, the events and/or event combinations are rank ordered based on their respect quantitative final risk score.  Ranking ordering of the events and event combinations allows for management to better assess the impact of risk score changes, the need to add or eliminate event combinations, trends in risk scoring and the like).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Kern with Yan to include identifying a ranking result by ranking the plurality of pieces of feature information based on the contribution representation values of the plurality of pieces of feature information and identifying, based on the ranking result, one or more pieces of evidence information corresponding to one or more pieces of feature information that each have a ranking result that satisfies a particular criterion, because it will provide advantages that include continuous tuning of the risk score associated with a suspicious event or event combinations to insure current accurate investigation prioritization based on the risk score (Zhou [0007]).

Examiner Notice
Regarding claims 31-34, Examiner notes the limitations “the feature anomaly representation value” recited in claim 31, “the category determination contribution representation value” recited in claim 32, and “the category determination contribution representation value” recited in claim 34, were previously recited in claim 26 (which claim 27 depends on) as part of a Markush Group for one of the ways for determining contribution representation values of the risk feature information.  As such, claims 31-34 do not require “the feature anomaly representation value”, “the category determination contribution representation value”, and “the category determination contribution representation value”, and merely lists it as alternative limitations. See MPEP 2173.05(h). Furthermore, in accordance to MPEP 211.04(II), claims 31, 32, and 33 recites contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160140561 A1
FRAUD PREVENTION BASED ON USER ACTIVITY DATA
Cowan; Mathew
US 20140250011 A1
ACCOUNT TYPE DETECTION FOR FRAUD RISK
Weber; Lance


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683